Case 3:20-cv-00786-CWR-LRA Document1 Filed 12/08/20 Page 1of5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT
for the ea

District of

DEC 08 2020
Division L___RToNeTON

BY DEPUTY

Case No. 3.20 ov \S b Que — ~LRA

(to be filled i in by the Clerk's Office)

 

 

 

 

 

 

Devi ne Love

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
-V-

Jury Trial: (check one) [a Yes [_] No

Linited Slales Paoslal Serwies

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names ofall the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Nee eee ee ee ee eR

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name Re We Love
Street Address v1 ‘ der Ae at

City and County Ale |

State and Zip Code oe ee

Telephone Number O\- 1 SSDP SA ee

E-mail Address evine lore I10 — Coty,
B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5
Case 3:20-cv-00786-CWR-LRA Document1 Filed 12/08/20 Page 2 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

 

Defendant No. 1

Name ap ob -
Job or Title (if known)

Street Address

City and County BUz. Soa

State and Zip Code ae 9400 \

Telephone Number (x)- 2o\— —TIOHS

E-mail Address (if known) a \l- Oday NS Q) USPo: GON

Defendant No. 2

Name

Job or Title (if known) eer a tv Moun i .

Street Address “40 c. Sousn Street
“UCN

City and County

State and Zip Code ND 3720 (
Telephone Number (9d | 7 2S | —Joun

E-mail Address (if known)

Defendant No. 3

Name aS
Job or Title (if known) Pecia { ist

Street Address LED| *. oe oP

City and County “yackseny

State and Zip Code NSS 2yq26 \
Telephone Number lop ( = SH 1043 oe

E-mail Address (if known)

Defendant No. 4
Name Mo. Sons Qsyou

Job or Title (if known) SuPenNigor. Wi LAL _ =
Street Address UO} q. Dok Street —_

City and County ackspv .

State and Zip Code ih Boro \\
Telephone Number (A \- SSl- WIS

E-mail Address (if known)

Page 2 of 5
Case 3:20-cv-00786-CWR-LRA Document1 Filed 12/08/20 Page 3 of 5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

I.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
Tt Federal question [_] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) , is a citizen of the
State of (name) -
b. If the plaintiff is a corporation
The plaintiff, (name) - , is incorporated

under the laws of the State of (name) : a 4

 

and has its principal place of business in the State of (name)

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) - a , is a citizen of
the State of (name) - . Oris acitizen of

(foreign nation)

Page 3 of 5
Case 3:20-cv-00786-CWR-LRA Document1 Filed 12/08/20 Page 4of5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Il.

IV.

b. If the defendant is a corporation
The defendant, (name) — _3 is incorporated under
the laws of the State of (name) : , and has its

principal place of business in the State of (name)
Or is incorporated under the laws of (foreign nation) 7 3

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

Tus derived OwceP and had 1 Pay eur of pocket.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Page 4 of 5
Case 3:20-cv-00786-CWR-LRA Document1 Filed 12/08/20 Page 5of5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

¥. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable

opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: | L{o1J 20'20
Signature of Plaintiff De _—_

Printed Name of Plaintiff Devine | pve.

Printed Name of Attorney

B. For Attorneys

Date of signing:

Signature of Attorney

Bar Number

Name of Law Firm
Street Address
State and Zip Code

Telephone Number
E-mail Address

Page 5 of §
